Simmons, C. J.
1. Where the offense of robbery is once actually completed by the felonious and violent taking of property from the person of another into the possession of the thief, it cannot be purged by any subsequent redelivery of the property to the owner; and this is true although the thief may have retained possession but a short length of time. 2 Bishop, New Crim. Law, §§1161, 1163; 2 Russell, Crimes, *104, and cases cited. See also Young v. The State, 82 Ga. 752; Bishop v. The State, 86 Ga. 329.
2. After a careful examination of the various grounds of the motion for a new trial, it does not appear that the trial judge committed any error. There was sufficient evidence to warrant the verdict, and there was no abuse of discretion in refusing to set it aside. Judgment affirmed.